Citation Nr: 1335939	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for numbness in the limbs, claimed as secondary to a service-connected disability of chronic subluxation and dislocation of the left temporomandibular joint (TMJ) with loose TMJ capsule and cervical pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active military service from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In July 2006, the Veteran had an informal hearing before a Decision Review Officer (DRO).  In July 2007, the Veteran also testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  

This case was previously remanded by the Board in September 2008, June 2010, and June 2012 for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran does not have a neurological disorder affecting his extremities apart from already service-connected radiculopathy of the lower extremities that is attributable to military service.

2.  The Veteran's complaints of numbness and tingling in the extremities have not been caused or made worse by service-connected TMJ problems.  


CONCLUSION OF LAW

Apart from already service-connected radiculopathy, the Veteran does not have numbness in the limbs that is the result of disease or injury incurred in or aggravated during active military service; such disability is not secondary to service-connected TMJ problems.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through a July and December 2005 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection, including secondary disability.  These letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was further notified in a March 2006 letter about the general criteria for how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board also finds that the July and December 2005 notice letters substantially satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these letters, the RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  He was encouraged to submit any evidence in his possession.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA outpatient treatment records, private medical records, and statements from the Veteran.  He was afforded a June 2009 VA examination.  The Board notes that audio transcription of treating clinicians was not available to the June 2009 VA examiner; however, review of the transcribed statements does not include any evidence that would support the current claim.  The June 2009 examiner reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  The June 2009 VA examination report is adequate for adjudication purpose.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record reflects substantial compliance with the September 2008, June 2010, and June 2012 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes:  updated VA treatment records, June 2009 VA examination report, and transcription of the audio cassette tapes with review by the available clinicians.  The agency of original jurisdiction (AOJ) re-adjudicated the claim in November 2012.  

The Veteran's representative objects to the claim processing following the June 2012 remand.   He asserts that the newly transcribed audio recordings are new and material evidence for the previously denied psychiatric and auditory disorders and raise a service connection claim for Trigeminal Cranial Nerve #5.  He then contends that these newly raised claims are also intertwined with the current claim on appeal.  The Board notes that the current disability on appeal is exclusively limited to numbness in the limbs.  Careful review of the August 2012 transcripts does not show that any of the treating clinicians identified any neurological disorder affecting the extremities as a separate disability secondary to TMJ.  The Board finds that the August 2012 transcripts are not relevant to the currently claimed disability.  Thus, the representative's assertions that the current disability on appeal is intertwined with the newly raised claim is meritless.  The November 2012 AOJ readjudication substantially complies with the June 2012 remand.     

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply a 1995 ruling by the United States Court of Appeals for Veterans Claims (Court), it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent report on his numbness symptoms, he is not competent to provide evidence as to more complex medical questions such as etiology or diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not show any neurological abnormality.  The Veteran's June 1967 separation examination was negative for any neurological abnormality.  In his November 1967 Report of Medical History for Naval Reserve service, the Veteran denied having or ever having neuritis or lameness.  Notably, STRs do not directly reference a temporomandibular joint (TMJ) injury.  However, dental records from August 1966 show that the Veteran had a consultation for TMJ pain and again complained about TMJ pain in December 1966.  

Private medical records, dated in May 1978, reflect that the Veteran had a cervical fusion.  He reported having head and neck injuries from a motorcycle accident approximately 10 years earlier, but did not have any residual problems until three years earlier.  

In July 1991, the RO awarded service connection for history of chronic subluxation and dislocation of the left TMJ with a lose TM joint capsule.  

The Veteran filed the current claim in September 2005.  He described his disability as "numbness" secondary to service-connected TMJ, which was later characterized by the RO as numbness in his extremities.  He cited statements from his treating clinicians.  They indicated the Veteran had numbness and tingling in the jaw, face, neck, and upper spine due to TMJ.  Specifically, Dr. R.B. reported that "the numbness and tingling were related to the residuals of the cervical injury he sustained."  

At the July 2007 hearing, the Veteran reported having temporary numbness in his legs at night and cramps during the day.  

The Veteran was afforded a June 2009 VA neurological examination.  He complained about having severe cramps on the left side of his body, mainly in the lumbar region, left heel, left lateral leg, and left lateral thigh.  He believed his left leg could give out on him during a cramp episode.  He had occasional left arm numbness in the lateral brachium and dorsal antebrachium.  He reported that two treating specialists believed his upper extremity numbness was related to his neck injury.  Currently, he described constant pain in the left side of his face and TMJ region going down to the left side of his neck in the paracervical region posteriorly and radiating to the left trapezius region.  He also had some left heel tingling and occasional numbness.  Tingling was generally not present in the extremities, but on the left side of his face.  He described having a slip-and-fall injury in service where he landed on the left side of his jaw and hurt his neck and back.  The examiner noted that the Veteran also has diabetes and multiple treatments for cervical and lumbar degenerative disc disease

Clinical examination revealed significant tenderness in the left TMJ region.  The Veteran could talk normally, but exhibited guarded jaw motion.  He had a maxilla bite guard, which he believed was beneficial.  He had cervical tenderness in the left posterior and paraspinal regions.  No spasm was observed.  He had significantly diminished cervical range of motion.  Upper and lower extremity muscle strength was full, except for subjective 4/5 left extensor halluces longus strength.  He did not have muscle atrophy.  Cranial nerves II through XII were grossly in normal limits.  Sensory examination was normal with the exception of slight subjective decreased sensation in the left dorsal forearm.  He had absent patellar, left ankle, and left tricep reflexes.  The examiner diagnosed severe cervical and lumbar degenerative disc disease, with radicular symptoms in the left upper and lower extremities and severe TMJ.  

The examiner commented that the Veteran had a long history of severe chronic pain that he attributed to TMJ syndrome.  He believed the left heel tingling sensation was related to the lumbar disc disease.  He stated that the left arm complaints are consistent with intermittent irritation to his cervical nerve root.  He could not make the link between TMJ and lumbar and cervical radicular type symptoms, particularly with the Veteran's history of cervical and lumbar disc disease.  He concluded that the left upper and lower extremity neurological disorders are not caused by or made worse by the TMJ disability, but rather due to radicular irritation from cervical and lumbar degenerative disc disease.  

VA treatment records do not show any findings suggestive that any upper or lower extremity neurological disorder may be related to service-connected TMJ problems.  A December 2006 entry reflects that the Veteran had left lower extremity weakness and was assessed as having radiculopathy.  Another entry from February 2011 shows that the Veteran complained about numbness in his hands and feet.   

Review of the August 2012 transcription reflects that three treating clinicians, including a dentist and a chiropractor, discussed the Veteran's TMJ syndrome history.  They reference the Veteran having headaches, dizziness, tinnitus, and neck pain as possible associated symptoms.  

The Veteran contends his current neurological disorders in his extremities were caused or aggravated by service-connected TMJ syndrome.  Notably, a June 2013 RO decision recognized the Veteran as having radiculopathy in both lower extremities as associated with low back pain.  He has been granted service connection and awarded compensation for each lower extremity.

Here, the Veteran's reports of readily observable symptomatology and VA treatment records satisfy the element of current disability.  He is service connected for TMJ, rated as 40 percent disabling.  The remaining issue is whether the current neurological disorders in his extremities have a nexus to TMJ syndrome or are otherwise related to service.  

As noted, STRs are entirely silent for any neurological disorders in his extremities.  He does not otherwise assert that his claimed neurological disorders are related to service independent of his TMJ syndrome.  Service connection on a direct basis is therefore not warranted.  38 C.F.R. § 3.303.

The evidence supporting the Veteran's assertion that his current neurological disorders in his extremities are secondary to TMJ is limited to his own assessments.  The Veteran is competent to describe his neurological symptoms.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  However, because the Veteran is not a medical professional, his capacity to report on issues of nexus and secondary etiologies is limited.  See id.; Waters, 601 F.3d 1274.  In this case, the issue of a secondary nexus to TMJ problems is complex, and the Veteran is not competent to report on it.  Any such lay reports have no probative value.  Id.  Competent medical evidence must be presented to establish a nexus.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

In his initial September 2005 claim, the Veteran referred to March 2005 statements from Dr. R.B. and Dr. A.C. as medical evidence supporting his claim.  Review of Dr. R.B.'s March 2005 statements show that he attributed symptoms of numbness and tingling to a cervical spine disability, rather than TMJ syndrome.  Meanwhile, Dr. A.C. limited the TMJ syndrome neurological symptoms to those affecting the "jaw, facial and skull musculature."  Neither clinician provided reports indicating a relationship between any neurological disorder in an extremity and TMJ syndrome.  Consequently, the Board finds that the initially proffered March 2005 statements do not support the claim.  

The June 2009 VA examiner expressed a negative opinion, which the Board considers to be persuasive.  He examined the Veteran, reviewed the claims folder, and provided a detailed rationale to support his negative opinion.  The rationale is plausible and uncontroverted by any other medical opinion.  The Board considers the June 2009 VA medical opinion to be probative and weigh against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  In other words, the preponderance of the evidence is against the claim.  The numbness of the lower extremities is accounted for by the service-connected radiculopathy and any numbness of the upper extremities has been attributed to cervical spine disc disease that is not service connected.

For the foregoing reasons, the Board finds that the claim of service connection for numbness in his limbs must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for numbness in the limbs is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


